TOM J. STUBBS, Special Judge.
Plaintiff-Appellant prosecutes this appeal from the judgment of the Circuit Court of St. Louis County, Missouri, which sustained motion of Defendants-Respondents for Summary Judgment. The jurisdictional statement contained in Appellant’s brief, to which no exception is taken by Respondents, is to the effect that jurisdiction of this Court is invoked upon the ground that title to real estate is involved in that this is an action in equity to enforce the redemption of real estate owned by the plaintiff following a tax sale held by the City of Creve Coeur under the provisions of Section 140.340, V.A.M.S.
This Court is without jurisdiction of this appeal and this cause must be transferred to the St. Louis Court of Appeals for the following reasons:
On June 29, 1963, Appellant filed a document entitled “Petition in Equity to Enforce Redemption of Real Property” in the office of the Circuit Clerk of St. Louis County, Missouri.
Reference to Appellant’s petition and in particular to the prayer for relief it contains reveals a rather odd mixture of an action for declaratory judgment, that is, that the Court decree that plaintiff is entitled to redeem real property, and an action in the nature of mandamus, that is, that the Court decree “that defendant, City of Creve Coeur furnish the Court for the benefit of the plaintiff the itemized statutory sum of money necessary for plaintiff to pay to accomplish said redemption * * * ”
Assuming, without deciding, that Appellant is entitled to the declaratory relief he seeks, title to real estate would in no way be involved. If successful in obtaining such relief, Appellant might, or might not elect to pursue such right of redemption. If he did not so elect, neither real estate title nor anything resembling it would be involved or affected in any way. On the other hand, if Appellant pursued a right of redemption, if he has one, title to real estate in the constitutional sense is in no way involved, for in order for it to be so involved the judgment sought or rendered must directly affect or operate upon the title itself — it must adjudicate a title controversy. Nettleton Bank v. McGaughey’s Estate, 318 Mo. 948, 2 S.W.2d 771, 774(8) and many other cases including Sunray D-X Oil Company v. Lewis, Mo. Sup., 426 S.W.2d 44, decided by this Court in February, 1968.
*695A close examination of the record in this case discloses no basis to invoke this Court’s jurisdiction. No constitutional question is presented. There is no suggestion of what amount is in controversy and none of the other predicates invoking the jurisdiction of this Court pursuant to Section 3 of Article V, Constitution of 1945 of the State of Missouri, V.A.M.S., are present.
For the foregoing reasons, this cause is transferred to the St. Louis Court of Appeals.
All concur.